Citation Nr: 1423100	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  13-00 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for asthma with obstructive sleep apnea.

2.  Entitlement to an initial compensable evaluation for a lumbar muscle strain.

3.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to March 2012.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction currently resides at the RO in Houston, Texas.  

The Veteran appeared before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in May 2013.  The record contains a transcript of that hearing.  

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the May 2013 Board hearing, the Veteran withdrew his appeal concerning the issues of entitlement to an initial evaluation in excess of 50 percent for asthma with obstructive sleep apnea and entitlement to an initial compensable evaluation for a lumbar muscle strain.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of entitlement to an initial evaluation in excess of 50 percent for asthma with obstructive sleep apnea and entitlement to an initial compensable evaluation for a lumbar muscle strain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Higher evaluations for asthma with obstructive sleep apnea and lumbar muscle strain 

An appeal may be withdrawn in writing as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the May 2013 Board hearing, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal as to the issues of entitlement to an initial evaluation in excess of 50 percent for asthma with obstructive sleep apnea and entitlement to an initial compensable evaluation for a lumbar muscle strain.  Hence, there remains no allegation of errors of fact or law for appellate consideration concerning these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.


ORDER

The appeal concerning the issue of entitlement to an initial evaluation in excess of 50 percent for asthma with obstructive sleep apnea is dismissed.

The appeal concerning the issue of entitlement to an initial compensable evaluation for a lumbar muscle strain is dismissed.


REMAND

Service connection for a right knee disability

At the May 2013 Board hearing, the Veteran testified that during service, his right knee used to give out on him, and that he currently experiences problems with his knee.  Furthermore, he reported that he currently receives treatment for his right knee at the VA Medical Center in Houston, Texas.  See the May 2013 Board hearing transcript, page 4.  The Board notes that there are no postservice VA treatment records currently associated with the Veteran's claims folder. 

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

Additionally, the Board finds that if, and only if, outstanding VA treatment records are obtained that document a current right knee disability, a medical opinion should be obtained as to the etiology of the Veteran's right knee disability with consideration of these records.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2013) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claim remanded herein.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Request any outstanding VA treatment records from the VA Medical Center in Houston, Texas pertaining to the Veteran's right knee disability.  All attempts to secure this evidence must be documented in the claims folder/Virtual VA eFolder.

3. If, and only if, the requested treatment records document treatment for a current right knee disability, then schedule the Veteran for a VA examination to determine the nature and etiology of his current right knee disability.  The claims file, and any pertinent records contained in the Virtual VA eFolder, must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Based on the review and the physical examination, the 
examiner is asked to render an opinion as to whether it is 
at least as likely as not (i.e. 50 percent or greater probability) 
that the Veteran's current right knee disability is related to his 
active military service.

The examiner is asked to provide the underlying reasons for any opinion expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


